Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest a condensate collection container connected via the dosage pump with the freshwater feed to the mixing device of the freshwater flow with the gaseous oxidant mixture.  The closest prior art is considered to include Croke (US 2014/0367247), Lin (US 2016/0108528) and McElroy et al (US 2003/0196893).  Croke teaches several of the main features of the claimed invention, including the electrochemical reactor for producing oxidant gases at the anode with a mixing device (46) for receiving fresh water and oxidant gases at the anode, which is pressure controlled by regulating valve (23).  Croke shows a gas liquid separator (26) for the catholyte and the gas phase (containing the produced hydrogen gas) exiting the system, and thus fails to teach the presence of the condensate collection container.  Lin is cited as teaching a condensate collection container for cathode product hydrogen gas, wherein the condensate collected from the hydrogen gas contains impurities (such as salt electrolytes added to water for increased conductivity).  However, Lin teaches washing the condensate back into the electrolytic cell, and not into a separate product stream.  McElroy et al teach a condensate collection container for cathode product hydrogen gas, wherein the condensate collected from the hydrogen gas is mixed with fresh water entering the electrolytic cell.  Absent hindsight, one of ordinary skill in the art would not have possessed a reason to have added the condensate collection container of Lin or McElroy et al to the system of Croke.  Further, even if such motivation were present, there is clearly no teaching to send the condensate from the cathode product hydrogen gas into the mixing device of Croke as Lin and McElroy suggest returning the condensate to the electrochemical reactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794